Citation Nr: 0630533	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
arms, hands, back, hips, legs, knees, and feet.

2.  Entitlement to service connection for kidney stones, to 
include as secondary to arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis was not manifested during service or within one 
year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service.

3.  The veteran has not been shown to have currently kidney 
stones that are causally or etiologically related to service 
or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005). 

2.  Kidney stones were not incurred in active service and are 
not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in December 2001.  Nevertheless, the RO did send the 
veteran a letter in April 2003 in connection with his claims 
for service connection, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for service connection were readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the April 2003 letter about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the August 2003 statement of 
the case (SOC) and the December 2005 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the April 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The April 
2003 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letter informed 
the veteran that it was still his responsibility to support 
his claim with appropriate evidence.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all four requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  His records from the Social Security 
Administration (SSA) were also obtained, and the veteran was 
afforded a VA examination in March 2000.  
	
The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  In this regard, the RO sent a 
letter to the veteran in July 1999 informing him that his 
military records may have been destroyed in a fire at the 
National Archives and Records Administration in July 1973.  
The letter requested that the veteran provide alternative 
forms of evidence to support his claim.  Meanwhile, the RO 
requested the veteran's complete service medical records, but 
a March 2000 response from the National Personnel records 
Center (NPRC) indicated that the veteran's service medical 
records had been destroyed in the fire and that there were no 
surgeon general office (SGO) records available.  The RO sent 
another letter to veteran in July 2000 asking him to submit 
any copies of morning reports that he had in his possession.  
The RO made another request for the veteran's service medical 
records and SGO records as well as sick and morning reports 
for the 460th Transportation Company from June 1953 to August 
1956 pertaining to a hospitalization for arthritic 
conditions.  However, an April 2001 response indicated that 
the veteran's service medical records had been destroyed and 
that the dates of the allegation did not correlate.  In 
December 2005, the RO made a formal finding on the 
unavailability of service medical records and morning 
reports.  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  


I.  Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis 
of the arms, hands, back, hips, legs, knees, and feet.  
Because the veteran's complete service medical records are 
unavailable for review, the Board must base its decision on 
other available evidence.  The veteran's July 1956 separation 
examination is of record and indicates that his upper 
extremities, lower extremities, feet, spine, and 
musculoskeletal system were found to be normal.  Moreover, 
the medical evidence of record does not show that he sought 
treatment for arthritis immediately following his period of 
service or for many decades thereafter.  In terms of direct 
incurrence of arthritis in service, this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Therefore, the Board finds that 
arthritis of the arms, hands, back, hips, legs, knees, and 
feet did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that arthritis 
manifested during service or within close proximity thereto, 
the more probative medical evidence of record does not link 
the veteran's arthritis to his military service.  In this 
regard, the March 2000 VA examiner stated that it is far more 
likely than not that the veteran's extensive osteoarthritis 
was a result of his occupational history and was aggravated 
by his weight.  He also opined that it was less likely than 
not related to the alleged fall or environmental exposures 
while in service.  The Board does observe that a private 
physician submitted three statements in November 1999, 
October 2002, and October 2003 in support of the veteran's 
claim.  In this regard, the physician stated in November 1999 
that the veteran's condition could have as likely as not been 
a result of the conditions under which the veteran served in 
the military.  The physician did not specify to which 
condition he was referring.   He sent two additional 
statements in October 2002 and October 2003 in which he 
similarly opined that the veteran's arthritis began while he 
was working in the cold, damp living conditions during his 
military service.  He believed that the arthritis was related 
to his military service.   However, the law is clear that it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
March 2003 VA examiner's opinion to be more probative.  The 
private physician apparently did not have a comprehensive 
review of the claims file.  In this regard, the Board notes 
that the physician did not discuss the fact that he did not 
seek treatment for many decades following his separation from 
service.  Nor was there any indication that the veteran's 
claims file was available for review.  As such, the private 
physician's opinion rests on incomplete information.  In 
contrast, the March 2003 VA examiner offered his opinion 
based on a review of all of the evidence and offered a 
rationale for the opinion reached that is clearly supported 
by the evidence of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion of the March 2000 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the arms, hands, back, hips, 
legs, knees, and feet.


II.  Kidney Stones

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for kidney 
stones.  As discussed above, the veteran's complete service 
medical records are unavailable for review.  Therefore, the 
Board must base its decision on other available evidence.  
The veteran's July 1956 separation examination shows that the 
veteran's abdomen and viscera as well as his genitourinary 
system were noted as being normal.  Moreover, the medical 
evidence of record does not show that he sought treatment for 
kidney stones immediately following his period of service or 
for many decades thereafter.  The Board finds this gap in 
time significant, and, as noted above with regard to the 
claim for service connection for arthritis, it weighs against 
the existence of a link between the veteran's kidney stones 
and his time in service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Therefore, the Board finds that kidney stones did not 
manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that kidney 
stones manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's kidney stones to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current kidney 
stones could be related.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current disorder to a disease or injury in service.  In fact, 
the veteran has not even alleged that his kidney stones are 
directly related to service, as he has instead claimed that 
they were secondary to his arthritis.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for kidney stones on a direct basis.

The Board does acknowledge the veteran's assertion that he 
currently has kidney stones that are secondary to his 
arthritis.  Although the medical evidence of record does 
indicate that he has arthritis of multiple joints, the fact 
remains that service connection has not been established for 
that disability.  As such, service connection for kidney 
stones is not warranted on a secondary basis.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for kidney stones.


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for arthritis of the arms, hands, back, hips, 
legs, knees, and feet and for kidney stones is not warranted.  
Although the veteran contends that he currently has arthritis 
and kidney stones that are related to his military service, 
the veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for arthritis of the arms, hands, back, 
hips, legs, knees, and feet is denied.

Service connection for kidney stones is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


